                          IN TIIE UNITED STATES DISTRICT COURT ·
                      FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                      No. 4:17-CV-174-D


    UNITED STATES OF AMERICA,    )
    and STATE OF NORTH CAROLINA, )
                                              )
                             Plaintiffs,      )
                                              )
                     v.                       )                     ORDER
                                              )
    A PERFECT FIT FOR YOU, INC.,              )
    MARGARET A. GIBSON, and                   )
    SHELLEY P. BANDY,                         )
'                                             )
                             Defendants.      )


           On September 17, 2019, plaintiffs United States ofAmerica and the State ofNorth Carolina

    (''plaintiffs") moved for a   ~efault judgment   in the amount of $37,513,156.42 against defendant

    Shelley P. Bandy ("defendant'' or "Bandy''). See [D.E. 71]; Fed. R Civ~ P. 55(b)~ Bandy failed to

    appear, plead, or otherwise defend this action. On June 26, 2019, the Clerk of Court entered default

    [D.E. 68]. As explained below, the court grants the motion and awards plaintiffs $34,708,945.42.

                                                       I.

           The court makes the following findings of fact based on the plaintiffs' oomplaint and on the

    declaration attached as Exhibit A to plaintiffs' memorandum in support of their motion for default

    judgment.

           On May 16, 2016, Bandy filed an action in Carteret County Superior Court against A Perfect

    Fit for You, Inc. ("APF4Y'') and Margaret Gibson asserting partial ownership in APF4Y (Bandy v.

    A Perfect Fit for You. Inc. (16 CVS 456)). Bandy asked the       C~et    County Superior Court to

    appoint a receiver and issue an injunction to prevent Gibson from disposing of company assets. The
Superior Court appointed a receiver ("Receiver'') to manage A Perfect Fit for You, Inc. ("APF4Y"

or ''the company'') until the court resolved the ownership issue, enjoined the company, Gibson, and

Ronald Gibson (Margaret Gibson's husband) from transferring or disposing of assets traceable to

the company (except for company assets used by the Receiver in the 9rdinary course of business),

and transferred the case to the North Carolina Business Court. The ~urt refers to this action as the
                                                                            ·,   '·,

"Business CourtAction." [D.E.1] ~27.

           The Receiver hired an auditor to perform a coding and billing....~udit. ofAPF4Y's
                                                                        .        ~.    ..
                                                                                       ~
                                                                                             records. The

auditor estimated that APF4Y had received over $12,000,000 ofMedicaid payri:tents for services or

products in violation of Medicaid policy, because APF4Y did not have the necessary paperwork to

support the medical necessity or delivery of the durable medical equipment ("DME") products for

which it submitted claims to Medicaid. The State intervened in the Business Court Action to seek

recoupment ofthe monies the State paid to .APF4Y for products APF4Y inappropriately billed to the

Medicaid Program. [D.E. 1] ~ 28.

       AP4FY filed cross-claims in the Business Court Action against Gibson and Bandy wherein

APF4Y admitted that it never "ordered, purchased, or delivered" ~y.~ugh stimulators, pneumatic

compressors, specialized air mattresses, osteogenesis stimulators, or kneeiankle/foot orthotics.

(Business Court Action, APF4Y Cross-Claim,            ~   '37). APF4Y also admitted that it billed the

Medicaid Program and was paid for these products,ffih mf 34, 35), but does not have any of the

''required medical or fiscal records in its possession" to support these billitJ.gs (kL mf 35, 36). [D.E.

1] ~ 30.

       The company's lack of payments, orders, or delivery documents for cough stimulators,
                                                                      ··.·.:,_
pneumatic compressors, specialized air mattresses, osteogenesis,. stimulators,. or knee/ankle/foot

orthotics "would have been evident to anyone who reviewed the[~]~mpany's::tinancial books and

                                                     2
records." (Business Court Action, APF4Y Cross-Claim~ 37). APF4Y's finmlcial records did not

list payments to "any vendor or third-party entity'' for these produ~. ·ad. at~ 38); [D.E. 1] ~ 31.

APF4Y's Medicaid claims for cough stimulators, pneumatic compressors, specialized air mattresses,

osteogenesis stimulators, or knee/ankle/foot orthotics were ''wholly f~se and fictitious." (Business

Court Action, APF4Y Cross-Claim~ 40). [D.E. 1] ~ 32.

          When interviewed, Bandy admitted tbatAPF4Y did not provide osteogenesis stimulators or

cough-stimulating devices to patients. [D.E. 1] ~ 33. Additionally, Bandy admitted that she was

only aware ofAPF4Y ever providing one air flotation bed or powered pressure-reducing air mattress

to a patient. (Declaration of Andrew LeFaivre, ~ f).

          Bandy was APF4Y' s primary salesperson, DME fitter, and Medicaid biller before she filed
                                                                                ·:~-   -

the Business Court Action alleging partial ownership ofthe compan.y.. Bandy submitted some or all

of APF4Y's Medicaid claims, including those for powered           ~: flo~tion ·beds,       osteogenesis

stimulators, power wheelchair accessories, knee-ankle-foot orthoses, and cough-stimulating devices.

Bandy also submitted Medicaid claims for dually-eligible Medicare/Medicaid patients without

obtaining the necessary prior approvals or billing the Medicare program for the claims. Bandy acted

with actual knowledge, reckless disregard, or deliberate ignorance of the falsity of APF4Y's

Medicaid claims submissions for products APF4Y never Pl'.Ovided to it:S Medicaid patients. [D.E.

1] ~ 52.
                                               '                      .

           Special Agent LeFaivre and other investigators interviewed, individ~~ associated with

APF4Y who all stated that Bandy was the individual responsible fofstibmittlngthe company's DME

claims to Medicaid. During the investigation, the investigators obtained numer()US emails sent from

referral sources directly to Handy's email address regarding prospective new patients. APF4Y
      .                                                           .                        .

submitted false claims for DME to Medicaid on behalf of a vast majority of those patients listed in

                                                   3
emails sent directly to Bandy. Furthermore, many claims that APF4Y submitted to Medicaid on

behalf of these patients listed dates of service that were almost ope year before the patients were

referred to APF4Y. [D.E. 1] ~ 39 a, b.

       During the investigation, investigators obtained and review~the contents ofBandy's Google

account. An electronic document stored in Bandy' s account appeared to be a client list from her

former employer, Medical Park Pharmacy.           The document listed the names, demographic

information, and Medicaid identification numbers of numerous Medicaid beneficiaries on whose

behalf APF4Y submitted false claims to Medicaid for DME. InclUded among; those beneficiaries

were several who were deceased on the dates of service listed on claims for DME submitted on their

behalf to Medicaid by APF4Y. (Declaration of Andrew LeFaivre, fi).

       Plaintiffs seek damages against Bandy for false claims subinitted, and false records and
                                                                       .·           ., .   ._·.
statements created or used, from March 2015 until June 2016. The Jirst payment to APF4Y from

Medicaid for false claims was on or about March 17, 2015. Plaintiffs also seek any money paid from
                                                                   .        -
Medicaid to APF4Y for claims for DME that the investigation found was not received by the

Medicaid beneficiary, was not purchased by APF4Y, or was not ordered by the medical provider

listed on the claim as the ordering provider. Those claims include, but are not limited to, claims for
                                                                                .             .
the following DME equipment: powered air flotation beds (billed using Healthcare Common

Procedure Coding System [HCPCS] code (E0193)); osteogenesis ·stimulatots (E0748); power

wheelchair accessories (E1008); knee-ankle-foot orthoses (L2005);.~d ~ugh-stimulati:D.g devices

(E0482).

       In.early 2016, Bandy began.submitting an increasing number ofclaims to Medicaid thatlisted

HCPCS codes with which she was unfamiliar. The codes began with "E" and "K." Bandy stated

that she continued submitting claims listing these HCPCS codes even though she did not know what

                                                  4
those codes represented. (Declaration of Andrew LeFaivre, ~ k) ..

         Medicaid paid APF4Y $10,082,815.14 for 811 false claims. comprised pf 1779 claim lines

identified a8 part of the fraud scheme. The claims were billed to Medicaid from on or about March

5, 2015 to on or about June 11, 2016. (Declaration of Andrew LeFaivre, ~ 1). .

                                                  II.

         "When a party against whom a judgment for affirmative r~lief is; sought has failed to plead

or otherwise defend, and that failure is shown by affidavit or otlierwise, the clerk must enter the

party's default" Fed. R. Civ. P. 55(a). If, after the entry of default, plaintiff's complaint does not

specify a "sum certain" or "a sum that can be made certain by computation," the court may enter a

default judgment against the defendant. See Fed. R. Civ. P. 55(b)(l), (2).

         Upon the entry of default, the defaulted party is deemed to have admitted all well-pleaded
                                                                            ...

allegations of fact contained in the complaint. See Ryan v. Homecomings Fin.Network, 253 F.3d

778, 780 (4th Cir. 2001); Richardson v. Bostick, No. SH-CT-3045-FL, 2014 WL 3508916, at •s
                                                                    ~ ·~   .: . '.   ~



(E.D.N.C. July 14, 2014) (unpublished); Weft. Inc. v. GC Inv. ASsocs.~ 630 F. Supp. 1138, 1141
                                                                                     ..
(E.D.N.C. 1986). However, "a default is not treated as an absolute confession by the defendant of

his liability," and ''the court must consider whether the unchallenged facts support the relief sought"

~        253 F.3d at 780 (quotation omitted); Richardson. 2014 WL 3508916_, ~t •s. The party in

whose favor a default has been entered is entitled to the benefit of all reasonable inferences from the

evidence tendered, and attempts by the party against whom a def~ulthas been entered to attack the

validity of the allegations deemed proven by the default are strictly limited. See, e.g., ~ 253

F.3d at 780; Nishimatsu Constr. Co.. Ltd. v. Houston Nat'l Ban}{, 515 F.2dl200, 1206 (5th Cir.

1975).

         If the court determines that liability is established and default judgment is warranted, the

                                                  5
court must independently determine the appropriate amount ofdam~ges. The damages alleged in the

complaint are not.controlling. See Rymi, 253 F.3d at 780-81; J&J Sports Prods.. Inc. v. Bullard, No.

7:12-CV-lll-FL,2012WL5844807,at* 1 (E.D.N.C.Nov.19,2012)(unpublished);AristaRecords

LLC v. Gaines, 635 F. Supp. 2d 414, 416--17 (E.D.N.C. 2009); Fed. R. Civ. P. 55(b)(2)(B).

       Although the court may conduct an evidentiary hearing to determine damages, it is not

required to do so. Rather, the court may rely on declarations or documentary evidence in the record

to determine damages. See, e.g., American Dahy Queen Corp. v. YS & J Enters.• Inc., No, 5: 14-CV-

151-BR, 2014 WL 4055550, at *2 (E.D.N.C. Aug. 14, 2014) (unpublished); J&J Sports, 2012 WL
                                                                  .
                                                                      ·. ..,,··
                                                                      ;
                                                                                           .
5844807, at *1. In entering default in a False Claims Act case, a hearing may not be necessary ifthe

complaint contains the specific amount of the false claims. See United States ex rel. Wilson v.

Graham Cty. Soil & Water Conservation Dist., No. 2:01-CV-00019-MR, 2016 WL 910191, at *2

(W.D.N.C. Mar. 9, 2016) (unpublished).

       The well-pleaded facts contained in the complaint, along with the declaration, establish a

basis for the relief sought and an award of damages. See, e.g., Graham Cty., 2016 WL 910191, at
                                                                          ..      ":           ·._
*2; Dahy Qu~ 2014 WL 4055550, at *2; Arista Records, 635 F. Supp. 2dat416. Moreover, the

ci>urt has discretion under Rule 55(b)(2) to enter a judgment after a default has been entered. See

Fed. R. Civ. P. 55(b)(2)

       The False Claims Act provides for treble damages, plus $5,500 to $11,000 per false claim

asarequiredstatutorypenalty. 31U.S.C.§3729(a)(l); 28 C.F.R. ~ 85.3(a)(9); CookCty. v. United

States ex rel. Chandler, 538 U.S. 119, 122-23 (2003); United States ex rel. Bank v. Gosselin World

Wide Moving. N.V., 741F.3d390, 397 (4th Cir. 2013); United States v. Byrd, 100 F. Supp. 2d 342,

344 (E.D.N.C. 2000). A court may award a penalty for each separate false fof:'11 submitted as part
                                                                                       '
of a false claim. See United States ex rel. Drakeford v. Tuomey, 792 F.3d 364_, 386 (4th Cir. 2015).

                                                 6
                                                                   >' - .
The court also may award FCA treble damages and penalties on default judgment or summary
                                                                     ...
                                                                       .    .   .
judgment. See, e.g., Graham County, 2016 WL 910191, at *2; fu!nl,)00 F. Supp. 2d at 342, 344;

United States v. Convalescent Transps.• Inc., No. 4:03-CV-32•FL, 2007 WL 2090210, at *7

(E.D.N.C. July 19, 2007) (unpublished).

       Bandy participated in a scheme to present false statements and fraudulent claims to Medicare

and Medicaid. The complaint and declaration establish that Bandy: caused the false statements and

false claims with actual knowledge. These :findings of fact enable the court to determine damages

(trebled under the False Claims Act) and statutory penalties (per false claim or false statement).

Specifically, Bandy caused single damages in the amount of $10~082,815.14_, Bandy also caused

811 false statements and false claims. Thus, Bandy is liable und~. .tll~ F~se ·c1aims Act for treble

damages of $30,248,445.42 (three times single damages established), and $4,460,500 in penalties

(i.e., 881 penalties at $5,500 per penalty), for a total of$34,708,945.42.

                                                 m.
       In sum, the clerk SHALL enter default judgment against defendant Shelley P. Bandy in the

amount of$34,708,945.42, because she knowingly caused false statements, caused false claims, and

engaged in a fraudulent scheme to obtain federal funds.
                                                                   ......
       SO ORDERED. This Ji_ day ofNovember 2019.



                                                          J~S C.b.ev&A
                                                                 DEVER ID
                                                          United Stated District Judge




                                                  7
